DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 9, and 11-24 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Sakama a handheld medical or dental instrument for treatment or diagnosis or driving a tool connectible to the handheld medical or dental instrument (abstract), the handheld medical or dental instrument comprising: an RFID memory tag having a memory chip for storing data (15), a carrier which carries the memory chip (12), and an electrical conductor (62) provided on the carrier that is electrically connected to the memory chip and forms an antenna section of the RFID memory tag [0085], an electrically conductive coupling element comprising a substantially planar first coupling surface on which the RFID memory tag is arranged (60a, 60b) and an opposing second coupling surface (60d); and a metal instrument component of the handheld medical or dental instrument to which the RFID memory tag is coupled (26), wherein metal instrument component is electrically connected to the RFID memory tag via the second coupling surface of the electrically conductive coupling element (30 is within 26, Fig. 17A), and wherein the metal instrument component forms an antenna for the RFID memory tag for wireless energy and/or data transfer to/from a remote reading and/or writing device [0011].
The prior art fails to teach wherein a dielectric of the electrical capacitor comprises an electrically insulating protective layer which encloses the RFID memory tag; and wherein the metal hollow sleeve holds in its interior a water or air supply line; and a cap which is fastened to the metal hollow cylindrical sleeve and encloses the RFID memory tag, wherein the electrically conductive coupling 
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/RAFFERTY D KELLY/               Examiner, Art Unit 2876